DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.

 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 02/16/2022. Claims 1-20 were pending. Claims 1, 3-5, 7, 17 were amended. Claims 19-20 were withdrawn. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 8 of claim 1, the phrase “at least 50 % water” is indefinite because it is unclear from the claim what the basis (i.e. volume, weight, molecular) for the percentage value that applicants wish to refer.
	Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 1.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (US 2016/0201016 A1) in view of Takahashi et al. (US 2015/0159124 A1).
Regarding to claim 1, Ivanov discloses a cleaning composition for cleaning residue and contaminants, the cleaning composition comprising:
About 0.002 wt% to 15 wt%, preferable 0.002 wt% to 10 wt%, from 0.002 wt% to 5 wt% of at least one complexing agent, including example at 0.1 wt%, or 4 wt% (paragraph 0043-0060, read on applicant’s range of 0.1 wt% to about 10 wt%, );
From 0.2 wt% to 10 wt% of at least one cleaning addictive (paragraph 0062-0076, read on applicant’s range of 0.1 wt% to 10 wt%);
From 2.5 wt% to 10 wt%, preferable 2.5 wt% to 5 wt% at least one pH adjust agent (paragraph 0034-0042, 0040, read on applicant’s range of 1 wt% to 5 wt%);
water (paragraph 0083);
and from 0.01 wt% to 12 wt%, preferable 0.5 wt% to 3 wt% or from 3 wt% to about 12 wat% of at least one alkyloxylamine compound or salts thereof (paragraph 0077-0082, read on applicant’s range of 0.1 wt% to about 10 wt%);

	Regarding to claim 1, Ivanov fails to disclose wherein the cleaning additive comprises a species selected from the group consisting of 2-pyrrolidinone, 1-(2-hydroxyethyl)-2-pyrrolidinone (HEP), glycerol, 1,4-butanediol, tetramethylene sulfone (sulfolane), dimethyl sulfone, ethylene glycol, propylene glycol, dipropylene glycol, tetraglyme, diglyme, methyl isobutyl ketone, methyl ethyl ketone, acetone, isopropanol, octanol, ethanol, butanol, methanol, isophorone, diethylene glycol monomethyl ether, triethylene glycol monomethyl ether, diethylene glycol monoethyl ether, triethylene glycol monoethyl ether, ethylene glycol monopropyl ether, ethylene glycol monobutyl ether, diethylene glycol monobutyl ether (DEGBE), triethylene glycol monobutyl ether (TEGBE), ethylene glycol monohexyl ether (EGHE), diethylene glycol monohexyl ether (DEGHE), ethylene glycol phenyl ether, diethylene glycol phenylether, hexaethylene glycol monophenyl ether, propylene glycol methyl ether, dipropylene glycol methyl ether (DPGME), tripropylene glycol methyl ether (TPGME), dipropylene glycol dimethyl ether, dipropylene glycol ethyl ether, propylene glycol n-propyl ether, dipropylene glycol n-propyl ether (DPGPE), tripropylene glycol n-propyl ether, propylene glycol n-butyl ether, dipropylene glycol n-butyl ether, tripropylene glycol n-butyl ether, dipropylene glycol phenyl ether, propylene glycol phenyl ether, 4-methyl-2-pentanone, 2,4-dimethyl-3-pentanone, cyclohexanone, 5-methyl-3-heptanone, 3-pentanone, 5-hydroxy-2-pentanone, 2,5-hexanedione, 4-hydroxy-4-methyl-2-pentanone, acetone, butanone, 2-methyl-2-butanone, 3,3-dimethyl-2-butanone, 4-hydroxy-2-butanone, cyclopentanone, 2-pentanone, 3-pentanone, 1-phenylethanone, acetophenone, benzophenone, 2-hexanone, 3-hexanone, 2-
methacrylate), and combinations thereof.  Regarding to claim 1, Takahashi discloses the cleaning addictive comprises a species selected from the group consisting of 1, 4 butanediol, glycol ether, ethylene glycol, propylene glycol, dipropylene glycol, ethylene glycol monobutyl ether, diethylene glycol monoethyl ether, diethylene glycol monobutyl ether (DEGBE), triethylene glycol monomethyl ether, triethylene glycol monobutyl ether (TEGBE), dipropylene glycol ethyl ether, acetone (paragraph 0082-0091).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ivanov in view Takahashi by using cleaning addictive comprises a species selected from the group consisting of 1, 4 butanediol, glycol ether, ethylene glycol, propylene glycol, dipropylene glycol, ethylene glycol monobutyl ether, diethylene glycol monoethyl ether, diethylene glycol monobutyl ether (DEGBE), triethylene glycol monomethyl ether, triethylene glycol monobutyl ether (TEGBE), dipropylene glycol ethyl ether, acetone because these compound acts as a water-soluble solvent and will enhance the cleaning process.

Regarding to claim 2, Ivanov discloses the complexing agent comprises a species selected from the group consisting of diethanoamine, methyl diethanolamine, triethanoamine (TEA), monoethanolamine (MEA) (paragraph 0050-0052).
	Regarding to claim 3, Ivanov discloses the cleaning composition comprises about 0.002 wt% to 10 wt%, or 0.002 wt% to 5 wt% or 0.002 wt% to 1 wt % of the complexing agent (paragraph 0053, read on applicant’s range “from about 0.1 wt% to about 5 wt%”).
Regarding to claim 4, Ivanov  fails to disclose wherein the cleaning additive comprises a species selected from the group consisting of 2-pyrrolidinone, 1-(2-hydroxyethyl)-2-pyrrolidinone (HEP), glycerol,  tetramethylene sulfone (sulfolane), dimethyl sulfone, ethylene glycol, propylene glycol, dipropylene glycol, tetraglyme, diglyme, methyl isobutyl ketone, methyl ethyl ketone, acetone, isopropanol, octanol, ethanol, butanol, methanol, isophorone, 4-methyl-2-pentanone, 2,4-dimethyl-3-pentanone, cyclohexanone, 5-methyl-3-heptanone, 3-pentanone, 5-hydroxy-2-pentanone, 2,5-hexanedione, 4-hydroxy-4-
methyl-2-pentanone, butanone, 2-methyl-2-butanone, 3,3-dimethyl-2-butanone, 4-
hydroxy-2-butanone, cyclopentanone, 2-pentanone, 3-pentanone, 1-phenylethanone,
acetophenone, benzophenone, 2-hexanone, 3-hexanone, 2-heptanone, 3-heptanone, 4-heptanone, 2,6-dimethyl-4-heptanone, 2-octanone, 3-octanone, 4-octanone, dicyclohexyl ketone, 2,6- dimethylcyclohexanone, 2-acetylcyclohexanone, 2,4-pentanedione, menthone, dimethylsulfoxide (DMSO), dimethylformamide (DMF), N-methyl pyrrolidone, N-ethyl pyrrolidone, hydroxypropylcellulose, hydroxyethylcellulose, carboxymethylcellulose, sodium

methacrylate), and combinations thereof.  Regarding to claim 4, Takahashi discloses the cleaning addictive comprises a species selected from the group consisting acetone, 2-butanone (aka butanone See evidence via https://web.archive.org/web/20170716121934/https://en.wikipedia.org/wiki/Butanone  ),  cyclohexanone, (paragraph 0082-0091).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ivanov in view Takahashi by using cleaning addictive comprises a species selected from the group consisting of acetone, butanone (aka 2-butanone See evidence via https://web.archive.org/web/20170716121934/https://en.wikipedia.org/wiki/Butanone ), and cyclohexanone because these compound acts as a water-soluble solvent and will enhance the cleaning process.
	Regarding to claim 5, Ivanov discloses the cleaning composition comprises from about 0.2 wt% to 5 wt% of cleaning additive, or from 0.2 wt% to 4 wt%, or 0.2 wt% to 3 wt%, or 0.5 to 5 wt% cleaning addictive (paragraph 0075, read on applicant’s range of 0.5 wt% to 5 wt% of the cleaning addictive).
	Regarding to claim 6, Ivanov discloses the pH adjusting agent comprises a species selected from the group consisting of ethyltrimethylammonium hydroxide (ETMAH), 
	Regarding to claim 7, Ivanov discloses the cleaning composition has pH of 10 to 14, preferably 11 to 13, preferably 12 to 13  (paragraph 0036, read on applicant’s limitation “a pH of from about 12 to about 14”).
	Regarding to claim 8, Ivanov discloses the cleaning composition has at least 89 wt% water, including 94 wt% water (paragraph 0083, read on applicant’s range of “at least about 80 wt% water”).
	Regarding to claims 9-10, Ivanov discloses the alkyloxyalmine compound comprises diethylhydroxylamine (paragraph 0077-0078; Note: diethylhydroxyalmine is aka N,N diethylhydroxylamine; See evidence via https://pubchem.ncbi.nlm.nih.gov/compound/N_N-Diethylhydroxylamine ).
	It is well known in the art that diethylhydroxylamine has the formula structure as shown below (See evidence via https://pubchem.ncbi.nlm.nih.gov/compound/N_N-Diethylhydroxylamine 


    PNG
    media_image2.png
    141
    253
    media_image2.png
    Greyscale
 


    PNG
    media_image3.png
    135
    207
    media_image3.png
    Greyscale

	Wherein R-1 and R2 may be the same as or different from one another and is straight-chain, cyclic or branched alkyl group.
	Regarding to claim 12, Ivanov discloses the cleaning composition comprises from 0.01 wt% to about 12 wt% or 0.01 wt% to 0.5 wt% or 0.5 wt% to 3 wt% of alkyloxylamine (paragraph 0078, within applicant’s range of 0.01 wt% to about 7 wt%).
	Regarding to claim 13, Ivanov discloses the cleaning composition comprises at least one species selected from the group consisting of diglycolamine (paragraph 0051), diethylenetriamine (paragraph 0050) and aminopropylmorpholine (paragraph 0112), ethylenediamine (paragraph 0051, 0089-0090, 0120; Ivanov’s claim 6).
	Regarding to claim 14, Ivanov discloses the cleaning composition further comprises at least one corrosion inhibitor, wherein the corrosion inhibitor comprises a species selected from the group consisting of triazole, aminotriazole (paragraph 0062-0065), glycine (paragraph 0050).
	Regarding to claim 15, Ivanov discloses the cleaning composition further comprise at least one reducing agent, wherein the reducing agent comprises a species selected from the group consisting of hydroxylamine (paragraph 0069, Ivanov’s claim 16)

devoid of fluorine-containing source, abrasive material and tetramethylammonium hydroxide
(Table 1).
	Regarding to claim 17, Ivanov discloses the cleaning composition has a pH in a range of 10 to 14, preferably pH 13 (paragraph 0034, 0042, read on applicant’s range pH of 13 to 14).
	Regarding to claim 18, Ivanov discloses the cleaning composition further comprises
residue and contaminants, wherein the residue comprises post etch residue, post-ash residue
(paragraph 0104-0109, 0113-0117).

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (US 2016/0201016 A1) and Takahashi et al. (US 2015/0159124 A1) as applied to claims 1-10, 12-18  above, and Kehrloesser et al. (US 2019/0218414 A1)
Regarding to claim 11, Ivanov fail to disclose the alkyloxylamine compound comprises an aminoxyl compound having the formula:

    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    144
    178
    media_image5.png
    Greyscale

Wherein R1 and R2 may be the same as or different from one another and is straight-chain, cyclic, or branched alkyl.
However, Ivanov teaches to use alkyloxyalmine compound comprises diethylhydroxylamine (paragraph 0077-0078; Note: diethylhydroxylamine aka N, N 4-hydroxy-TEMPO (also known as 4-hydroxy-2,2,6,6 tetramethyl-piperidinyloxy, free radical) (See paragraph 0329).  It is well known is the art that 4-hydroxyl-TEMPO has the formula: 

    PNG
    media_image6.png
    190
    262
    media_image6.png
    Greyscale

(See evidence via https://web.archive.org/web/20160731231111/https://en.wikipedia.org/wiki/4-Hydroxy-TEMPO ).
Therefore, the teaching of 4-hydroxy-TEMPO read on applicant’s limitation oxylamine compound comprises an aminoxyl compound having the formula:

    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    144
    178
    media_image5.png
    Greyscale

Wherein R1 and R2 may be the same as or different from one another and is a cyclic, or branched alkyl.


    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    144
    178
    media_image5.png
    Greyscale

wherein R1 and R2 may be the same as or different from one another and is a straight chain, cyclic, or branched alkyl because equivalent and substitution of one for the other would produce an expected result.

Response to Arguments
10.	Regarding to previous ground of rejection under 35 U.S.C 112(b), the applicants stated:
	“Specifically, claim 1 recites the phrase “at least 50% water’ without any basis for the percentage (volume %, weight %, etc.).
In response, Applicant has amended claim 1 as shown above, reciting the amount of water is “at least 50% by weight”. Support for this amendment can be found, for example, in paragraph [0034] as well as original claim 8.”  
The examiner disagrees.  It is noted that the applicants did not amend claim 1 to recite the amount of water is “at least 50% by weight”.  Specifically, in claim 1 the applicants recited “comprising at least 50% water” without any basis for the percentage.  Thus, the examiner still maintains the previous ground of rejection under 35 U.S.C 112(b).

Regarding to previous ground of rejection under 35 U.S.C 103 with respect to claim 4, the applicants stated:
“In making this rejection, the Examiner states that Ivanov fails to disclose a cleaning composition comprising the cleaning additives recited in claim 4. Applicant agrees. To overcome this deficiency of Ivanov, the Examiner relies on Takahashi, stating that this reference discloses a cleaning additive comprising a species selected from the group consisting of 1,4-butanediol, glycol ether, propylene glycol, dipropylene glycol, ethylene glycol monobuty] ether, and acetone.
While Applicant respectfully disagrees, in order to advance the prosecution of this application and to place the claims in condition for allowance, Applicant has amended claim 4 by deleting the species that have been identified in the Final Office Action from Takahashi. Applicant therefore believes that claim 4 is therefore patentable over Ivanov in view of Takahashi since no combination of these references can result in a cleaning composition comprising the amended list of cleaning additives recited in this claim.”
The examiner disagrees.  It is noted that claim 4 still recited that the cleaning addictive comprises a species selected from the group consisting of acetone (See line 5 of claim 1), which the examiner previously stated that Takahashi discloses to use acetone (See paragraph 0091).  Further, Takahashi also teaches to use 2-butanone (aka butanone See evidence via https://web.archive.org/web/20170716121934/https://en.wikipedia.org/wiki/Butanone ) and cyclohexanone (See paragraph 0091).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ivanov in view Takahashi by using cleaning addictive comprises a species selected from the group consisting of acetone, 2-butanone (aka butanone) and cyclohexanone because these compound acts as a water-soluble solvent and will enhance the cleaning process.
Regarding to the rejection of claim 1 under 35 U.S.C 103, the applicants stated:
“As agreed to in the Final Office Action, Ivanov does not disclose or suggest a cleaning composition comprising the specific species of cleaning additives recited in claim 4. Furthermore, Takahashi cannot overcome this deficiency of Ivanov since Takahashi teaches a very different cleaning composition than that of Ivanov, comprising different required components. For example, Ivanov discloses a cleaning composition that contains one or more quaternary ammonium hydroxides, one or more organic amines, one or more metal inhibitors, and water (see the Abstract). More specifically, this reference teaches a cleaning composition that comprises (a) one or more quaternary ammonium hydroxides in an amount effective to regulate the pH to from about 10 to
 about 14, (b) one or more organic amines, (c) one or more metal inhibitors selected from purines, azoles, pyrimidines, thiazoles, thiazolones, polyphenols, barbituric acid derivatives, Schiff bases, and combinations thereof, and (d) water (see paragraph [0006]). In some embodiments, the composition of Ivanov optionally comprises one or more dialkylhydroxylamines or inorganic or organic acid salts thereof as an antioxidant (see paragraph [0077]).
By comparison, Takahashi describes a cleaning composition that contains at least one redox agent, at least one polyaminopolycarboxylic acid as a first chelating agent, at least one second chelating agent containing at least two nitrogen-containing groups, at least one benzotriazole as a metal corrosion inhibitor, at least one organic solvent, and water, with an optional pH adjusting agent (see the Abstract). The redox agent can be hydroxylamine (see paragraph [0036]). Based on the teaching of this reference, hydroxylamine is a required component of the composition since the amount of some of the recited components, such as the pH adjusting agent, is dependent on the amount of hydroxylamine used (see paragraph [0097]). Importantly, there is no disclosure anywhere in Takahashi that the cleaning composition can or should include an alkylhydroxylamine or that such a class of compounds can or would be expected to be effective substitutes for the required specific compound, hydroxylamine. Various solvents may also be included in this composition, such as those identified by the Examiner in the Final Office Action (see paragraphs [0082]-[0092]).”
Thus, it is clear that the composition of Ivanov (which includes water, specified metal inhibitors, and an alkylhydroxyl amine) and the composition of Takahashi (which does not include an alkylhydroxyl amine or any of the specified metal inhibitors) are very different, comprising very different sets of components. That a solvent may be included in the composition of Takahashi, which lacks an alkylhydroxyl amine, would not suggest to one of ordinary skill in the art that these solvents can or should also be included as cleaning additives in the composition of Ivanov. One would have no expectation that such a combination would result in a cleaning composition suitable for its intended purpose and, as such, would not be motivated to include the solvents of Takahashi in the composition of Ivanov, which only discloses water.”
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the case, both Ivanov and Takahashi disclose a very similar cleaning composition comprising a complexing agent (Ivanov’s paragraph 0043-0060; Takahashi’s paragraph 0038-0040); cleaning addictive (Ivanov’s paragraph 0062-007; Takahashi’s paragraph 0091-0093); pH adjusting agent (Ivanov’s paragraph 0034-0042, Takahashi’s abstract, paragraph 0097-0100), water (Ivanov’s paragraph 008; Takahashi’s abstract, paragraph 0034).  Thus, the examiner still maintain the 35 U.S.C 103 rejection with respect to claim 1.
The applicants further stated “However, in order to more clearly describe the cleaning composition of the present invention as claimed and to place the claims in condition for allowance, Applicant has further amended claim 1 as shown above. As amended, claim 1 specifies the amounts of each of the components and further specifies that the pH of the composition is from about 10 to about 14. One of ordinary skill in the art would not be motivated to include the solvents of Takahashi as a cleaning additive in the composition of Ivanov, particularly at the recited amounts. Furthermore, Takahashi teaches that the pH of the compositions that includes the solvents has a pH that is at least about 6 (such as at least about 6.5, about 7, or about 7.5) and at most about 11 (such as at most about 10, about 9.5, about 9, or about 8.5). Takahashi further teaches that cleaning compositions having a higher pH decrease the cleaning effectiveness to an impractical level (see paragraph [0096]). Thus, Takahashi teaches away from a pH for the composition that is between 10 and 14. One of ordinary skill in the art would have no motivation to include the solvents of Takahashi in a composition having a pH that is about 10 to about 14 based on the teaching of this reference.”  
The examiner disagrees.  In claim 1, the applicant’s recited a pH of 10 to about 14.  Takahashi discloses a pH of 6 to 11, including example pH = 10 or pH = 11 (in paragraph 0096), which clearly fall within applicant’s claimed pH range of 10 to 14.  
Regarding to claim 11, the applicants stated “Claim 11 depends directly from independent claim 1, which, as discussed above, is believed to be patentable over Ivanov for at least the above reasons. In particular, Ivanov fails to disclose a cleaning composition comprising the recited cleaning additives in the recited amounts for a composition having the recited pH. In addition, Kehrloesser, cited for its disclosure of N,N- diethylhydroxylamine and 4-hydroxy-TEMPO, cannot overcome the deficiencies of Ivanov. For example, Applicant notes that Kehrloesser does not disclose or in any way relate to the use of these components in a cleaning composition. Rather, this reference relates to aqueous dispersions of polymer particles by radical emulsion polymerization, having a core-shell structure of at least three polymer phases, and their use in paints, coatings, foams, crop protection compositions, cosmetics, liquid inks or thermoplastic molding compounds (see the Abstract and paragraph [0020)]). Diethylhydroxylamine and 4-hydroxy-TEMPO are disclosed as polymerization inhibitors to be used to ensure there is no substantial flow of radicals under which a plasticizer monomer can polymerize (see paragraphs [0328]-[0329]). There is no polymerization of monomers in Ivanov and therefore no inhibition is necessary. As such, this is unrelated art, and one or ordinary skill in the art would not look to the polymerization process of Kehrloesser for potential components for a cleaning composition such as shown in Ivanov.”  
4-hydroxy-TEMPO (also known as 4-hydroxy-2,2,6,6 tetramethyl-piperidinyloxy, free radical) (See paragraph 0329).   Therefore, the teaching of 4-hydroxy-TEMPO read on applicant’s limitation oxylamine compound comprises an aminoxyl compound having the formula:

    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    144
    178
    media_image5.png
    Greyscale

Wherein R1 and R2 may be the same as or different from one another and is a cyclic, or branched alkyl.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ivanov in view of Kehrloesser by using aminoxyl compound such as 4-hydroxy-TEMPO  having the formula:

    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    144
    178
    media_image5.png
    Greyscale

wherein R1 and R2 may be the same as or different from one another and is a straight chain, cyclic, or branched alkyl because equivalent and substitution of one for the other would 


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713